UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 26, 2008 Burlington Coat Factory Investments Holdings, Inc. (Exact Name of Registrant As Specified In Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-137917 (Commission File Number) 20-4663833 (IRS Employer Identification No.) 1830 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE
